Title: To Thomas Jefferson from Jacob Crowninshield, 15 December 1801
From: Crowninshield, Jacob
To: Jefferson, Thomas


          
            Sir
            Salem 15th December 1801.
          
          Being always anxious to support the honor and fair fame of the Republican cause, to the utmost efforts of my feeble abilities, may I beg permission to lay before the President and Father of our Nation, some facts relative to the Office of Collector of the Revenue for the Port of Salem and to make a few observations on the appointmt of another Officer should a vacancy happen,—at a time almost as early as when “the People” of our beloved Country burst open the doors of honor and confidence, too long shut and barr’d against the real Republicans, and placed at the Helm the man and the patriot of their first and best choice at this period the Republicans in this District cast their eyes on a proper person to fill the Office of Collector of this Port, provided the President should deem it necessary to make a vacancy therein, and I may say with great truth, that John Gibaut, a native of this town, was designated as a suitable man, in preference to any other, and representations and recommendations to this effect were intended to be made to Government, but too timid and overcautious, few men among us on the Republican side would venture to make the necessary and proper statements, to you, on the subject, because nearly all our rich men, being highly federal and vindictive, should they come to a knowledge of the transaction, would have it in their power to oppress them, and we have had too many instances to know that having the disposition and the power, those persons have seldom ceased to exercise both, and to pursue, with persevereing obstinacy, these innocent victims of their federalism. however by the earnest solicitations of my own family, and some few select friends, I was induced to address myself to a Gentleman in Boston whom you had recently appointed to an important station, and who now fills it with honor and credit to the Nation and himself, in consequence of which some applications were made to other Officers of Government, but as about this time, you retired from Washington to your family seat at Monticello I fear whether any representation ever reached you on the subject. things have remained in this state untill very lately rumour has announced that William Lee of Marblehead, was making very great interest for the place, indeed as it comes immediately from Mr. Lee no doubt is entertained of its truth,—I assure you Sir that this information has greatly alarmed the Republicans in this neighbourhood generally, and particularly those in Salem for however Mr. Lee’s best friends may be partial towards him, and it is admitted that he has one or two, who are high in the esteem of the Citizens, in particular a Gentleman whom the Republicans hope, next year, to place at the head of the Government of Massachusetts, yet it might be demonstrated, that these friends have not well considered the consequences and impolicy of the measure they have recommended.—
          It is a very delicate subject to write about, and it is more delicate to impeach the judgement of those we regard, especially when we have to warn of danger in a quarter where none, at first, was apprehended, but having the public good in view and wishing to support your Administration and knowing in whose hands I shall deposit these remarks, I hesitate not to inform you that I have good authority to state, that the person from Marblehead is on several accounts an improper man to fill the Collectorship of Salem, in the first place from commercial and other speculations, in which he was very unfortunate (and which I sincerely regret) his circumstances are considered so far involved as to make it hazardous to be intrusted with large sums of the public money, in the next place his political character is doubtful, to say the best of it, “during the contest of opinion through which we have past,” he has trimed to the federal breeze, and by the party which then governed was claimed as a federalist, and so far was he from being considered as a Republican, that he never was counted upon in our Elections, either for his own vote or his influence among others. these are facts Sir, which you may depend upon I would not dare to misstate to you. in the third place there is not any thing of the kind which would more disappoint the real republicans of Salem than the appointment of this person to the Collectorship here, many of the federalists would rejoice at it for several reasons, and by the majority of all it would be considered as a reflection upon the fair character of our town that it could not present to the President, a Citizen from its own bosom worthy of his choice, that in consequence of this deficiency, the President had been obliged to resort to another Town, and where indeed he had unfortunately selected another, who could not have the confidence and approbation of the great body of those who love and revere the first Magistrate, and whose interests and feelings, he would never willingly injure, being well convinced and assured of this, I have, after due reflection, ventured to address you on the subject, sincerely wishing that you should know the undisguised situation of our hopes and our fears.—
          I must now beg leave to state the character political and private of the person whom the Republicans here would wish might have the place, if the President contemplates making any change therein. Mr. Gibaut is a Republican in word and in deed, undisguised and without hesitation. he has always expressed himself and acted as such, in the perilous seasons of federal power, in times when the finger of scorn pointed to the Republican, and said, “this is a Jacobin, come let us kill him and his inheritance shall be ours,” in times such as these, which we have all seen, Mr. Gibaut with about twenty others in this town boldly stem’d the torrent, which then seemed as it were to threaten every thing dear to us, and thanks be to Heaven, we have had the pleasure to find that their exertions have not a little contributed to the success of the Republican cause in this neighbourhood, it was a link of the great chain of efforts throughout this extensive Continent which have been finally crowned with glorious success.—
          I am certain that I may with great confidence recommend Mr. Gibaut to your favour, as a man of very handsome abilities, as the scholar and the gentleman, as the man of information, the Merchant of practical knowledge, the correct Accountant, and the persevereing advocate of Republican principles and measures, as the warm supporter of your Administration, and the open and declared opponent of anti-republican tendencies.—with respect to his private & moral character, it is perfectly good. he supports an aged father who intirely depends upon him, he stand’s high in the esteem of his fellow Citizens and particularly so among his friends and near acquaintance. after he left the University of Cambridge, where he graduated at an early age, about 15 years ago, he went to Sea, and the second voyage was intrusted with the charge of a large Indiaman & a valuable Cargo, the last voyage he performed, he fell sick, and his health is now indifferent, so much so, that he finds himself unable to undertake another voyage.—perhaps I am partial in my opinion of him, but I really think he is fit and able to fill the Office refered to, or even another of more importance, his private affairs are in a good situation, he is not in debt & he possesses a small unencumbered estate, I mention these minute things, that you should be correctly informed of every thing relative to the candidate I have taken the liberty to recommend to your notice in preference to the other from Marblehead with respect to whom I ought to have explained, that I do not mean to be understood as wishing to injure his private character as the good neighbour or honest man, however I can not but feel surprized that he should solicit the Salem appointment, where if he succeeded, his residence must be quite unpleasant to himself, and certainly very unpopular among the Citizens. I assure you Sir from my heart that you had better let the present incumbent remain in office some time longer rather than appoint any other, who would not have the confidence of the Republicans of this district, for these subordinate appointmts being filled with Citizens on the real Republican side of the question, will have great influence with the Public, and from them a solid weight will be felt in the political scale. whereas if by any reason whatever, it should unfortunately happen, that an opposite appointment should be made the injury to our cause would be almost incalculable in a political point of view. but I trust these observations are unnecessary, and I must claim your forgiveness for obtruding them into this already too lengthy communication
          Most sincerely wishing you all imaginable happiness, I remain with sentiments of the highest esteem and respectful attachment Your Obedt and humble servt
          
            Jacob Crowninshield
          
          
            PS. the present possessor, Mr. Hiller, has acquired about 40,000 Dolls of the public money by his Office. he has held it upwards of 12 years and being rich, it can do him no injury to give it to another who is more deserving, he is a decided federalist, was recommended to his place by Mr. Goodhue, the former Senator from this District. to this moment he employs an abusive federal Gazette in this town, which is continually and systematically engaged in the work of slander and defamation against your Administration.—The Naval Officer of this port, Mr. Pickman is a federalist but a worthy man, being prudent in his conduct, I should be very sorry to see him removed.—the US. revenue collected in the Salem Custom house is very considerable. the East India trade is our most important branch. there has been at one time 30 vessels of all sizes employed, from this town, in Commerce on the other side of the Cape of Good Hope. at this time I beleive there may be about 20 ships in that trade, they are much larger than those formerly employed & their Cargoes are much more valuable. our Merchants generally speaking are rich but most unfortunately of federal principles with the exception of a few, indeed there are only 3 or 4 Commercial houses that are really republican & among these I am proud to mention the name of George Crowninshield & Sons, which consists of a whole family, firmly devoted to the support of your Administration and the Republican cause
            I am most respectfully and with great sincerity your well wisher & Obedt servt
            Jacob Crowninshield
          
        